DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,371,283 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader and are thus fully met by the claims of the Patent.
Regarding claim 1, the Patent recites an overfill prevention system comprising (claim 1, preamble): a conduit having a conduit wail extending front an inlet end to an outlet end, said conduit wall defining a conduit wall interior surface and a conduit wall exterior surface, said conduit wall interior surface defining a fluid path through said conduit from said inlet end to said outlet end (c. 19, ll. 22-27); a valve body 
Claims 2-20 are similarly met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgins et al. (US 2013/0213480 A1).
Regarding claim 1, Higgins et al., herein Higgins, discloses an overfill prevention system (fig. 4) comprising: a conduit (20) having a conduit wall (36) extending from an inlet end to an outlet end (upper end to lower end), said conduit wall (36) defining a conduit wall interior surface and a conduit wall exterior surface, said conduit wall interior surface defining a fluid path through said conduit (20) from said inlet end to said outlet end (the interior surface of the walls of pipe body 36 
Regarding claims 2, 10, and 17, Higgins discloses wherein said inlet end (upper end) and said outlet end (lower end) of said conduit (20) define an upstream end and a downstream end respectively, and said non-contact test mechanism (70) is disposed upstream of said valve body (at least actuator body 52 of magnet 70 is disposed upstream of flapper 42); wherein said valve actuator (38) comprises a non-contact valve actuator (float 38 does not contact flapper 42 and is therefore a non-contact valve actuator), said conduit wall (36) interposed between said non-contact valve actuator (38) and said fluid path, said non-contact valve actuator (38) operable to actuate said valve body (42) from said open position (fig. 3) toward said closed 
Regarding claim 19, Higgins discloses an overfill prevention mechanism (fig. 4) comprising: a conduit (20) having a conduit wall (36) extending from an inlet end to an outlet end (upper end to lower end), said conduit wall (36) defining a conduit wall interior surface and a conduit wall exterior surface, said conduit wall interior surface defining a fluid path through said conduit (20) starting at an upstream location at said inlet end and ending at a downstream location at said outlet end (the interior surface of the walls of pipe body 36 define a fluid path through pipe 20 from an upper end to a lower end; fig. 1); a valve body (42) moveably positioned in said fluid path of said conduit (20), said valve body (42) actuatable from an open position to a closed position (flapper 42 is actuatable from an open position shown in Fig. 3 to a closed position shown in Fig. 4); a valve actuator (38) moveable relative to said valve body (42) between an overfill-prevention position and a filling position (float 38 is movable relative to flapper 42 between an overfill-prevention position shown in Fig. 4 to a filling position shown in Fig. 3), said valve actuator (38) urging said valve body (42) toward said closed position (fig. 4) when said valve actuator (38) moves from said filling position (fig. 3) to said overfill-prevention position (float 38 urges 
Regarding claim 20, Higgins discloses said non-contact test mechanism (52, 70) is decoupled from said valve actuator (38) in said service position, such that said valve actuator (38) is moveable with respect to said non-contact test mechanism (52, 70) when said valve actuator (38) moves between said overfill-prevention position (raised position; fig. 6) and said filling position (when magnet 70 is not used in a testing operation, it is decoupled from float 38 in the lowered position such that float 38 is movable with respect to magnet 70 when float 38 moves between raised and lowered positions; ¶ [0032]), and said non-contact test mechanism (52, 70) engages said valve actuator (38) in said test position (raised position of float 38; fig. 6), such that actuation of said non-contact test mechanism (52, 70) from said service position to said test position advances said valve actuator (38) from said filling position (fig. 5) to said overfill-prevention position (fig. 6), whereby said actuation of said non-contact test mechanism (52, 70) urges said valve body (42) toward said closed position (fig. 6) without the presence of an overfill condition (magnet 70 engages float 38 in a test position such that actuation of magnet 70 from a service position to a test position advances float 38 upward from a filling position to an overfill-prevention position, whereby actuation of magnet 70 urges flapper 42 to a closed position without the presence of an overfill condition; ¶¶ [0032-0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2013/0213480 A1) in view of Trinkwalder, Jr. (US 4,360,038).
Regarding claims 15 and 16, Higgins discloses the invention as set forth above.
Higgins is silent on the valve actuator comprising a magnet.
Trinkwalder, Jr. teaches a non-contact valve actuator (14; fig. 1) comprises an actuator magnet (13), said actuator magnet (13) producing a magnetic field acting to urge a valve body (12) from said open position (fig. 1) toward said closed position (fig. 4); a valve body magnet (51) associated with said valve body (12) so that said magnetic field produced by said actuator magnet (13) repels said valve body magnet (51) away from said actuator magnet (13) and thereby urges said valve body (12) from said open position toward said closed position (a north pole of movable magnet 13 produces a magnetic field that repels a north pole of magnet 51 away from movable magnet 13 and thereby urges valve element 12 from the open position shown in Fig. 1 to the closed position shown in Fig. 4; c. 4, ll. 23-30).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the valve system of Higgins to include an actuator magnet and valve .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2013/0213480 A1) in view of Stuart (US 7,089,974 B2).
Regarding claim 18, Higgins discloses the invention as set forth above.
Higgins is silent on the flow rate of the conduit when the valve body (42) is in the open position.
However, a wide range of flow rates are well known in the art of fuel storage and delivery systems. Stuart teaches a fuel storage tank wherein a conduit is sized so that said fluid path through said conduit allows a flow rate of 400 gallons per minute (1544 liters per minute which falls within the range of 200-2000 liters per minute; c. 1, ll. 18-25).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Higgins with any desired flow rate, such as that taught in Stuart, to optimize a fuel filling time with a pipe having a size that is simpler for an operator to handle and maintain.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erika J Villaluna/
Primary Examiner, Art Unit 2852